Gould, Associate Justice.
In our opinion, the transcript of the probate proceedings of the county court of Wise county showed a valid administration on the estate of Boyles, an order of sale of the land in controversy under which there might have been a valid public sale; a return of sale, from which it does not appear, nor was it made to appear by evidence, that the sale was otherwise than at public outcry, as prescribed by law, and an order *99which amounted to a confirmation of that sale. The evidence further shows that the purchase money was paid, and though the purchasers secured no deed from the administrator, those proceedings prima facie vested in them the title of the estate sufficiently to support an action of trespass to try title against a trespasser. Rock v. Heald, 27 Tex., 524; Brown v. Christie, id., 73; Flanagan v. Pierce, id., 79,
Whether it would be sufficient to defeat that and establish the nullity of the sale, notwithstanding the order of confirmation, to show that it was made privately and that the order of confirmation was made with knowledge of that fact, is a question of importance and difficulty which has not been sufficiently discussed to make it incumbent on the court to decide it, although it may possibly prove to be the question on which the case will ultimately ton.
The judgment is reversed and the cause remanded.
Beversed and remanded.
[Opinion delivered December 14, 1880.]